NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KARL STORZ IMAGING, INC.,
Plaintiff-Appellant,

V.

POINTE CONCEPTION MEDICAL, INC.,
Defendant-Appellee.

2012-1001

Appeal from the United States District Court for the
Central District of California in case no. O9-CV-8070,
Judge Gary A. Feess.

Before NEWNIAN, LOURIE and ()’MALLEY, C'ircuit Juclges.
NEWMAN, circuit Judge.
0 R D E R

The parties jointly move to remand this case to the
United States District Court for the Central District of
Calif0rnia due to settlement.

The parties state they have settled the case and re-
quested an indicative ruling indicating from the district
court, pursuant to Fed. R. Civ. P. 62.1, whether the dis-
trict court would defer, deny, or grant a motion to vacate
the underlying judgment if the case were remanded. The

KARL STORZ V. POINTE CONCEPTION 2

district court indicated pursuant to Rule 62.1('¢1)(3) that it
would grant the motion.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motion to remand is granted. This court,
however, takes no position on the propriety or necessity of
vacator, leaving it to the district court to apply the princi-
ples enunciated in U.S. Bancorp Mortg_age Co. V. Bonner
Mall Partnership, 513 U.S. 18, 29 (1994).

(2) Each side shall bear its own costs.

FoR THE CoURT
 1 6  /sf Jan Horbaly
Date J an Horbaly
Clerk

cc: Wesley W. Whitmyer, Jr., Esq.
Marc Karish, Esq.

s25
Issued As A Mandate:  1 6 

son
“'°'m;q=;nsn)xicsacurr

JuL162012

JAN HURBALY
C|.ERK